ROCKVILLE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR

WILLIAM H. W. CRAWFORD, IV

Effective December 26, 2012



--------------------------------------------------------------------------------

ROCKVILLE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR

WILLIAM H. W. CRAWFORD, IV

W I T N E S S E T H:

WHEREAS, Rockville Financial, Inc., a Connecticut corporation (the “Company”),
Rockville Bank, a Connecticut savings bank and a wholly-owned subsidiary of the
Company, and William H. W. Crawford, IV, President and Chief Executive Officer
of the Company and Rockville Bank (“Executive”), entered an Employment Agreement
effective as of January 3, 2011 (the “Employment Agreement”); and

WHEREAS, Section 5(b)(iv) of the Employment Agreement states that Executive
“will commence participation in 2012, provided Executive is employed under this
Agreement on the date participation is to commence, in a supplemental executive
retirement plan in accordance with such terms as the Compensation Committee
shall determine based on emerging and best practices;” and

WHEREAS, the Compensation Committee wishes to establish such supplemental
executive retirement plan for Executive.

NOW, THEREFORE, effective December 26, 2012, the Company and Rockville Bank
(collectively the “Bank”) hereby adopt the following Supplemental Executive
Retirement Plan for William H. W. Crawford, IV to provide as follows.

1. DEFINED CONTRIBUTION SUPPLEMENTAL RETIREMENT BENEFIT.

A. Retirement Benefit Account. The Bank shall establish an Account for Executive
and adjust such account as follows:

 

  (i) As of the last day of each Plan Year, credit such account with the
following amounts:

 

  (a) the Target Annual Credit for such Plan Year, and

 

  (b) the Performance-Based Credit, if any, for such Plan Year.

 

  (ii) As of the end of each month, credit the account with Interest Credit,
based on the account balance as of the beginning of the month.

B. Retirement Benefit. The Executive shall be entitled to receive a retirement
benefit under the Plan equal to the vested Account balance at the time payment
of such benefit is to commence, as such balance is thereafter adjusted for
Interest Credits.



--------------------------------------------------------------------------------

C. Death Benefit. In the event of Executive’s death while in the employ of the
Bank, Executive’s Beneficiary shall be entitled to receive a death benefit under
the Plan equal to the Account balance at the time of death, as such balance is
thereafter adjusted for Interest Credits.

2. TIME AND FORM OF PAYMENT.

A. Time of Payment.

(i) Payment of the Retirement Benefit shall commence as of the first day of the
month following the one year anniversary of Executive’s Separation from Service.

(ii) If Executive’s employment terminates due to death or Disability, payment
shall commence as of the first day of the month following Executive’s Separation
from Service.

Anything in this Plan to the contrary notwithstanding, commencement of payment
shall be delayed for six months if Executive is a Specified Employee on the date
of his Separation from Service and such delay is required to comply with
Section 409A of the Code. Any payment due within such six-month period (the
“delayed payments”) will be paid as of the first day of the seventh month
following Executive’s Separation from Service. In the event of Executive’s death
during such six-month period, payment of any delayed payments will be made in
the month following the month in which Executive’s death occurs.

B. Form of Payment. Any payment under the Plan shall be made in the form of a
lump sum.

3. VESTING; FORFEITURE UPON TERMINATION FOR CAUSE.

A. Vesting. Except as provided in subsection B of this Section 3, Executive’s
vested percentage in his Account shall be determined based on continuous
employment by the Bank in accordance with the following schedule:

 

Employed On

   Vested Percentage  

12/31/2015

     50 % 

12/31/2016

     60 % 

12/31/2017

     70 % 

12/31/2018

     80 % 

12/31/2019

     90 % 

12/31/2020

     100 % 

If Executive’s employment with the Bank terminates before December 31, 2015, his
vested percentage shall be zero. Executive shall become 100% vested in his
Account if his employment with the Bank terminates due to death, Disability, or
Involuntary Termination.

 

2



--------------------------------------------------------------------------------

B. Forfeiture Upon Termination for Cause.

If Executive’s employment is terminated for Cause, his vested percentage shall
be zero, and the benefit otherwise payable under this Plan shall be forfeited.
To the extent Executive or his Beneficiary has received any payments under the
Plan before it is determined that the Executive is to be terminated for Cause,
all amounts previously paid shall be returned by Executive or his Beneficiary,
as the case may be, to the Bank.

4. ABSENCE OF FUNDING. Benefits payable pursuant to the Plan shall not be
funded, and the Bank shall not be required to segregate or earmark assets for
the benefit of Executive. The Plan is intended to constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees, within the meaning
of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

5. DEFINITIONS

Capitalized terms used in this Plan and not otherwise defined shall have the
following meanings:

“Account” shall mean the account, which shall only be a bookkeeping account,
established on behalf of Executive in accordance with the provision of
Section 1.

“Beneficiary” shall mean one or more persons, estates or other entities
designated on Exhibit A to this Plan that are entitled to receive the Death
Benefit payable under Section 1.C. of this Plan upon the death of Executive.

“Board” shall mean the Board of Directors of Rockville Bank.

“Cause” shall mean

(i) engaging in any act or acts of dishonesty or morally reprehensible conduct
or committing any act or acts that constitute a felony, whether or not relating
to the Bank or its affiliates;

(ii) attempting to obtain personal gain, profit or enrichment at the expense of
the Bank or its affiliates, or from any transaction in which Executive has an
interest which is adverse to the interest of the Bank or its affiliates, unless
Executive shall have obtained the prior written consent of the Chairman of the
Boards;

(iii) willful and continued failure to perform the reasonable duties assigned to
Executive within the scope of Executive’s responsibilities hereunder, the
reasonable policies, standards or regulations of the Bank or its affiliates as
the same shall from time to time exist, provided Executive shall have received
at least one written notice in writing from the Bank or its affiliates of such
failure and such failure shall continue or recur 10 or more days after such
notice;

(iv) acting in a manner that Executive intends, believes or reasonably should
foresee to be materially detrimental or damaging to the Bank’s or its
affiliates’ reputation, business operations or relations with their employees,
suppliers or customers; or

 

3



--------------------------------------------------------------------------------

(v) committing any material breach of any written agreement between Executive
and the Bank or its affiliates.

“Change in Control.” A “Change in Control” shall be deemed to have occurred if,
during the existence of this Plan:

(i) the Company, or the mutual holding company parent of the Company, whether it
remains a mutual holding company or converts to the stock form of organization
(the “Mutual Holding Company”), merges into or consolidates with another
corporation, or merges another corporation into the Company or the Mutual
Holding Company, and as a result, with respect to the Company, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by “Persons” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) who were stockholders of the Company immediately
before the merger or consolidation or, with respect to the Mutual Holding
Company, less than a majority of the directors of the resulting corporation
immediately after the merger or consolidation were directors of the Mutual
Holding Company immediately before the merger or consolidation;

(ii) following a conversion of the Mutual Holding Company to the stock form of
organization, any Person (other than any trustee or other fiduciary holding
securities under an employee benefit plan of the Bank or the Company), becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the resulting corporation representing
50% or more of the combined voting power of the resulting corporation’s
then-outstanding securities;

(iii) during any period of twenty-four (24) months (not including any period
prior to the effective date of the Plan), individuals who at the beginning of
such period constitute the board of directors of the Company, and any new
director (other than (A) a director nominated by a Person who has entered into
an agreement with the Company to effect a transaction described in subsections
(i), (ii) or (iv) hereof, (B) a director nominated by any Person (including the
Company) who publicly announces an intention to take or to consider taking
actions (including, but not limited to, an actual or threatened proxy contest)
which if consummated would constitute a Change in Control or (C) a director
nominated by any Person who is the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s securities) whose election by the board of directors of the
Company or nomination for election by the Company’s stockholders was approved in
advance by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

4



--------------------------------------------------------------------------------

(v) the board of directors of the Company adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee appointed by the Board of
Directors of the Bank.

“Death Benefit” shall mean the benefit described in Section 1.C.

“Disability” shall have the meaning ascribed to it by Section 409A of the Code
and the regulations thereunder. In the event of Executive’s Disability, he shall
be entitled to be benefit described in Section 1.B, payable in accordance with
Section 2.A(ii).

“Early Retirement Age” shall mean the date Executive attains age fifty-five
(55).

“Early Termination” shall mean Separation from Service before Early Retirement
Age for reasons other than death, Disability, or Involuntary Termination.

“Good Reason” shall mean, without Executive’s express written consent, the
occurrence of any of the following circumstances provided that Executive has
given notice of such circumstances(s) to the Bank within a period not to exceed
90 days of the initial existence of such circumstance(s) and the Bank shall not
have remedied such circumstance(s) within 30 days after receipt of such notice:

(i) the assignment to Executive of duties materially inconsistent with
Executive’s position and status as President and Chief Executive Officer, or an
alteration, materially adverse to Executive, in Executive’s position and status
as President and Chief Executive Officer or in the nature of Executive’s duties,
responsibilities, and authorities or conditions of Executive’s employment from
those relating to Executive position and status as President and Chief Executive
Officer (excluding changes in assignments permitted under Executive’s Employment
Agreement); except the foregoing shall not constitute Good Reason if occurring
in connection with the termination of Executive’s employment for Cause,
Disability, retirement, as a result of Executive’s death, or as a result of
action by or with the consent of Executive;

(ii) (A) a material reduction by the Bank in Executive’s base salary, (B) the
setting of Executive’s annual target incentive opportunity or payment of earned
annual incentive not in material conformity with his Employment Agreement, (C) a
change in compensation or benefits not in material conformity with his
Employment Agreement, or (D) a material reduction, after a Change in Control, in
perquisites from the level of such perquisites as in effect immediately prior to
the Change in Control or as the same may have been increased from time to time
after the Change in Control, except for across-the-board perquisite reductions
similarly affecting all senior executives of the Bank and all senior executives
of any person in control of the Bank;

 

5



--------------------------------------------------------------------------------

(iii) the relocation of the principal place of Executive’s employment to a site
that is outside of a fifty (50) mile radius of his principal place of employment
prior to such relocation; for this purpose, required travel on the Bank’s
business will not constitute a relocation so long as the extent of such travel
is substantially consistent with Executive’s customary business travel
obligations in periods prior to the effective date of the Plan;

(iv) the failure by the Bank to pay to Executive any material portion of
Executive’s compensation or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Bank within a reasonable time after the date such compensation is due;

(v) the failure by the Bank to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Bank to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;

(vi) the failure of the Bank to obtain a satisfactory agreement from any
successor to the Bank to fully assume the Bank’s obligations and to perform
under this Plan, in a form reasonably acceptable to Executive; or

(vii) any failure by the Bank to perform any material obligation under, or
breach by the Bank of any material provision of, this Plan.

“Interest Credit” shall mean the monthly Moody’s Seasoned Aaa Corporate Bond
Yield (or its equivalent if it is no longer published); provided, however, that
as of the date Executive experiences an Early Termination, Interest Credit shall
thereafter mean the lesser of (A) the Bank’s five-year certificate of deposit
(“CD”) rate or (B) the monthly Moody’s Seasoned Aaa Corporate Bond Yield.

“Involuntary Termination” shall mean the Bank terminates Executive’s employment
without Cause within two (2) years after a Change in Control, or Executive
terminates his employment for Good Reason within two (2) years after a Change in
Control.

“Normal Retirement Age” shall mean the date Executive attains age sixty-five
(65).

“Performance-Based Credit” shall mean an amount equal to fifteen percent
(15%) of Executive’s annual base salary, as determined by the Committee, for a
Plan Year in which specified performance goals are met or exceeded for the
Performance Period ending on the last day of such Plan Year. The performance
goals, terms and other criteria relative to the establishment and administration
of the performance goals shall be set forth in writing by the Committee not
later than 90 days after the beginning of each Performance Period.

 

6



--------------------------------------------------------------------------------

“Performance Period” shall mean the three-year period commencing with each Plan
Year, beginning January 1, 2013; provided, however, that January 1, 2013 to
December 31, 2013 shall be a Performance Period, January 1, 2013 to December 31,
2014 shall be a Performance Period, and the first full three-year Performance
Period shall be January 1, 2013 to December 31, 2015.

“Plan” shall mean the Rockville Bank Supplemental Executive Retirement Plan for
William H. W. Crawford, IV, as embodied herein, and any amendments thereto.

“Plan Administrator” Shall mean the Committee, except that any action authorized
to be taken by the Plan Administrator may also be taken by any committee of
person(s) duly authorized by the Committee or the duly authorized delegees of
such duly authorized committee or person(s).

“Plan Year” shall mean a period of one year commencing with January 1.

“Retirement Benefit” shall mean the benefit described in Section 1.B.

“Separation from Service” shall mean a termination of employment with the Bank
and any affiliated employer, which shall be determined by the Bank on the basis
of all relevant facts and circumstances and with reference to Treasury
Regulations Section 1.409A-1(h).

“Specified Employee” shall mean an employee of the Bank who satisfies the
requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. In the event of any corporate spinoff or merger, the
determination of which employees meet the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code for any calendar year shall be determined in
accordance with Regulations Section 1.409A-1(i)(2).

“Target Annual Credit” shall mean an annual amount equal to (A) thirty percent
(30%) of Executive’s annual base salary, as determined by the Committee, for
such Plan Year, minus (B) all employer contributions (other than matching
contributions) allocated to Executive’s accounts under the Rockville Bank 401(k)
Plan, Rockville Bank Employee Stock Ownership Plan, and the Supplemental Savings
and Retirement Plan of Rockville Bank for the respective Plan Year.
Notwithstanding the preceding sentence, the Target Annual Credit for any Plan
Year in which an Involuntary Termination occurs shall be equal to the product of
X and Y where:

X is (A) thirty percent of Executive’s annual base salary, as determined by the
Committee, for such Plan Year, minus (B) all employer contributions (other than
matching contributions) allocated to Executive’s accounts under the Rockville
Bank 401(k) Plan, Rockville Bank Employee Stock Ownership Plan, and the
Supplemental Savings and Retirement Plan of Rockville Bank for the respective
Plan Year; and

Y is the lesser of (A) 10 or (B) the difference between the age of Executive
when the Involuntary Termination occurs and Normal Retirement Age; provided that
if the Involuntary Termination occurs after the Executive has attained Normal
Retirement Age, Y shall be one.

 

7



--------------------------------------------------------------------------------

6. MISCELLANEOUS.

A. The Bank reserves the right to make from time to time amendments to or to
terminate this Plan by vote duly adopted by the Committee; provided, however,
that no such amendment or termination shall cause a reduction or cessation of
the benefit of Executive or Beneficiary accrued prior to the adoption of such
vote of amendment or termination nor shall any such amendment or termination
cause any payment that Executive or Beneficiary is entitled to receive under
this Plan to become subject to an income tax penalty under Section 409A of the
Code.

B. Nothing contained herein shall impose any obligation on the Bank to continue
the employment of the Executive.

C. The Plan shall be construed in accordance with and governed by the laws of
the State of Connecticut, except to the extent that such laws are preempted by
Federal law. The terms of this Plan shall be interpreted and applied in a manner
consistent with the requirements of Section 409A of the Code and the Treasury
Regulations thereunder, and the Bank shall have no right to accelerate or make
any payment under this Plan except to the extent permitted under Section 409A of
the Code. The Bank shall have no obligation to reimburse Executive for any tax
penalty or interest payable or to provide a gross-up payment in connection with
any tax liability of Executive under Section 409A of the Code, except that this
provision shall not apply in the event of the Bank’s negligence or willful
disregard in interpreting the application of Section 409A of the Code to this
Plan which negligence or willful disregard causes Executive to become subject to
a tax penalty or interest payable under Section 409A of the Code.

D. This Plan shall be binding upon the successors of the Bank. The Bank shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Bank to expressly assume and agree to perform the obligations of
the Bank under this Plan in the same manner and to the same extent that the Bank
would have been required to perform such obligations if no such succession had
taken place and such assumption shall be an express condition to the
consummation of any such purchase, merger, consolidation or other transaction.

E. The Plan Administrator shall be responsible for the administration of this
Plan and shall have the sole discretion to determine all questions arising in
connection with the Plan, to interpret the provisions of the Plan and to
construe all of its terms. All such actions of the Plan Administrator shall be
conclusive and binding upon Executive, his Beneficiary and other persons. Claims
for benefits under this Plan shall be decided in accordance with the claims
procedures set forth in the Bank’s 401(k) Plan, which are incorporated herein by
this reference; provided, however, all references to Plan Administrator in the
401(k) Plan shall refer to the Committee.

F. The Bank may withhold from any benefit payable under this Plan an amount
sufficient to satisfy its tax withholding obligations.

 

8



--------------------------------------------------------------------------------

G. This Plan is established by the Bank, for the sole benefit of Executive. The
benefits to which Executive is entitled hereunder shall not be subject in any
manner to anticipation, alienation, transfer or assignment by Executive, and any
attempt to anticipate, alienate, transfer or assign these benefits shall be
void. Executive shall have only the right of an unsecured general creditor of
the Bank for the benefits hereunder.

H. Executive shall have the right, at any time, to designate Beneficiary(ies)
(both primary as well as contingent) to receive the Death Benefit. The
Beneficiary designated under this Plan may be the same as or different from the
beneficiary designated under any other plan of or agreement with the Bank. The
Executive shall designate his Beneficiary by completing and signing the
Beneficiary designation form attached hereto as Exhibit A and returning it to
the Vice President, Human Resources for the Bank. Executive shall have the right
to change his Beneficiary by completing, signing and otherwise complying with
the terms of the Beneficiary designation form attached hereto as Exhibit A. Upon
the acceptance by the Vice President, Human Resources of the Bank of a new
Beneficiary designation form, all Beneficiary designations previously filed
shall be canceled. The Bank shall be entitled to rely on the last Beneficiary
designation form filed by Executive and accepted by the Vice President, Human
Resources of the Bank prior to Executive’s death. In the event of the death of
Executive without a designated Beneficiary, any benefits remaining to be paid
under this Plan to Executive shall be paid to Executive’s estate.

IN WITNESS WHEREOF, the Bank has caused this Plan document to be executed by its
duly authorized signatory on this 26th day of December, 2012.

 

WITNESS:      ROCKVILLE BANK

/s/ Richard J. Trachimowicz

    

/s/ Kristen A. Johnson

Print Name: Richard J. Trachimowicz      Printed Name: Kristen A. Johnson Title:
EVP/Human Capital      Title: Chair, Compensation Committee

 

9